J-S23004-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

STEPHEN E. LAW

                            Appellant                 No. 1333 EDA 2016


                   Appeal from the Order Entered April 6, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): MC-51-CR-0005716-2011


BEFORE: OLSON, SOLANO and MUSMANNO, JJ.

MEMORANDUM BY OLSON, J.:                       FILED: FEBRUARY 16, 2021

       Appellant, Stephen E. Law, appeals from the order entered on April 6,

2016, which denied his petition for a writ of certiorari.1 We affirm.

       The trial court ably explained the underlying facts of this case:

         On February 9, 2011, at approximately 11:30 p.m., Officer
         [Confesor] Nieves and his partner, Officer Palmiero, were
____________________________________________


1  On September 15, 2017, we affirmed the trial court’s order in an
unpublished opinion. Commonwealth v. Law, 178 A.3d 158 (Pa. Super.
2017) (unpublished memorandum) at 1-8, vacated by 209 A.3d 911 (Pa.
2019).   However, on May 17, 2019, the Pennsylvania Supreme Court
vacated our order and remanded the case “for proceedings consistent with
[the Supreme Court’s] decision in Commonwealth v. Perfetto,” 207 A.3d
812 (Pa. 2019). Further, on November 26, 2019, we entered an order,
which placed this case on hold pending the en banc resolution of
Commonwealth v. Atkinson, ___ A.3d ___, 1562 EDA 2016 (Pa. Super.
2021) (en banc), concerning the proper application of Perfetto. Now that
Atkinson has been decided, we can decide the current appeal.
J-S23004-17


          patrolling in full uniform and marked vehicles in the 12th
          District [of Philadelphia]. Officer Nieves observed Appellant
          driving a Dodge Neon, leaning down in the driver seat and
          reaching over to the passenger seat of the vehicle while
          drifting into the adjacent right lane. [The] officers initiated
          a traffic stop and Appellant stopped on signal. The officers
          observed that Appellant’s eyes were watery and bloodshot
          and that his movements were very quick.

          When the officers returned to the patrol car to conduct their
          investigation, they observed Appellant continue to lean into
          the passenger seat. Based upon Appellant’s actions and
          prior record, the officers suspected that he might be armed.
          The officers asked Appellant to step out of the car and
          observed him throw something into the dashboard. Officers
          patted Appellant down for weapons with negative results,
          and placed him in the back of the patrol car. Officers then
          searched a compartment in Appellant’s dashboard and
          recovered a Marlboro cigarette package containing two and
          a half white pills, half a blue pill[,] and a small plastic bag
          containing a green leafy substance.

          At some time during the investigation but before Appellant
          was handcuffed, Appellant stated that he smoked marijuana
          two days earlier and had taken Xanax hours earlier.
          Appellant was subsequently arrested on the scene.

                                           ...

          [The Commonwealth] charged [Appellant] with [driving
          under the influence (“DUI”), possession of a controlled
          substance, and possession of a small amount of
          marijuana.2] Appellant was also charged with a summary
          traffic offense: careless driving pursuant to [75 Pa.C.S.A.
          § 6308(a)]. . . .

          On April 13, 2011, Appellant [pleaded guilty to the
          summary traffic offense of careless driving in the

____________________________________________


2   75 Pa.C.S.A. § 3802 and 35 P.S. § 780-113(a)(16) and (31), respectively.




                                           -2-
J-S23004-17


         Philadelphia Traffic Court3]; the other charges were not
         adjudicated on that date. On October 19, 2015, Appellant
         moved to dismiss the three remaining misdemeanors . . . ,
         arguing that the Commonwealth was barred from
         prosecuting him under the compulsory joinder provision of
         [18 Pa.C.S.A. § 110(1)(ii)] because he had been previously
         convicted of a traffic violation in the Traffic [Court. The trial
         court] denied Appellant’s motion. . . .

         On December 3, 2015, Appellant was found guilty[, in the
         Philadelphia Municipal Court,] of DUI, possession of a
         controlled substance, and possession of a small amount of
         marijuana and, on February 3, 2016[,] he was sentenced to
         three days to six months [in jail] and a concurrent period of
         [12 months of probation].          On April 6, 2016, [the
         Philadelphia Court of Common Pleas denied Appellant’s
         petition for writ of certiorari and,] on April 26, 2016,
         Appellant[] filed a timely notice of appeal. . . .

Trial Court Opinion, 7/26/16, at 1-3 (citations and some capitalization

omitted).

       Appellant raises one claim on appeal:

         Did not the lower court err in denying [Appellant’s] motion
         to dismiss pursuant to [18 Pa.C.S.A. § 110(1)(ii)] where
         [Appellant] had previously been convicted of an offense
         which arose from the same criminal episode in the same
         judicial district as the offense in the instant case?


____________________________________________


3 Effective June 19, 2013, the legislature amended 42 Pa.C.S.A. § 1121 and
“merged the Philadelphia Traffic Court into the Philadelphia Municipal Court
by reorganizing the Municipal Court into two divisions: General Division and
Traffic Division.” Commonwealth v. Perfetto, 207 A.3d 812, 816 n.1 (Pa.
2019). As the Perfetto Court noted, “the Philadelphia Traffic Court was a
constitutionally designated court; however, on April 26, 2016, the
Pennsylvania Constitution was amended to eliminate finally the Philadelphia
Traffic Court.” Id.




                                           -3-
J-S23004-17



Appellant’s Original Brief at 3.4

       In interpreting 18 Pa.C.S.A. § 110, also known as the compulsory

joinder statute, “our standard of review is de novo, and our scope of review

is plenary.”     Commonwealth v. Fithian, 961 A.2d 66, 71 (Pa. 2008).

Penal statutes are to be strictly construed. See 1 Pa.C.S.A. § 1928(b)(1).

Further, we note that the following principles govern our interpretation of a

statute:

           When construing provisions utilized by the General
           Assembly in a statute, our primary goal is to ascertain and
           effectuate the intention of the General Assembly. Every
           statute shall be construed, if possible, to give effect to all its
           provisions. However, when the words of a statute are clear
           and free from all ambiguity, the letter of it is not to be
           disregarded under the pretext of pursuing its spirit. Words
           and phrases shall be construed according to the rules of
           grammar and according to their common and approved
           usage. In other words, if a term is clear and unambiguous,
           we are prohibited from assigning a meaning to that term
           that differs from its common everyday usage for the
           purpose of effectuating the legislature's intent. Additionally,
____________________________________________


4Appellant’s supplemental brief phrases this claim a little differently. Within
Appellant’s supplemental brief, Appellant declares:

           Does 18 Pa.C.S. § 112 allow the Commonwealth to
           prosecute [Appellant], even though dismissal is required by
           18 Pa.C.S. § 110 and the Supreme Court's decision in
           Commonwealth v. Perfetto?

Appellant’s Supplemental Brief at 3.

Appellant’s supplemental claim is substantively identical to his original claim.
We will address all of Appellant’s issues in this memorandum.




                                           -4-
J-S23004-17


        we must remain mindful that the General Assembly does
        not intend a result that is absurd, impossible of execution or
        unreasonable.

        It is axiomatic that the plain language of a statute is the
        best indication of the legislative intent that gave rise to the
        statute.

        Words and phrases shall be construed according to the rules
        of grammar and according to their common and approved
        usage; but technical words and phrases and such others as
        have acquired a peculiar and appropriate meaning or are
        defined in this part, shall be construed according to such
        peculiar and appropriate meaning or definition.

Commonwealth v. Giordano, 121 A.3d 998, 1003-1104 (Pa. Super. 2015)

(citations, quotations, and corrections omitted).

      “The compulsory joinder statute is a legislative mandate that a

subsequent prosecution for a violation of a provision of a statute that is

different from a former prosecution, or is based on different facts, will be

barred in certain circumstances.”     Id., citing 18 Pa.C.S.A. § 110.     “The

policies served by the statute are two-fold: to protect accused persons from

governmental harassment of undergoing successive trials for offenses

stemming from the same episode, and to promote judicial economy and

finality by avoiding repetitious litigation.” Commonwealth v. George, 38

A.3d 893, 896 (Pa. Super. 2012).      “By requiring compulsory joinder of all

charges arising from the same criminal episode, a defendant need only ‘once

run the gauntlet’ and confront the awesome resources of the state.”       Id.,

quoting Commonwealth v. Hude, 458 A.2d 177, 180 (Pa. 1983).

      In pertinent part, section 110 states:



                                     -5-
J-S23004-17


        § 110. When prosecution barred                   by    former
        prosecution for different offense

        Although a prosecution is for a violation of a different
        provision of the statutes than a former prosecution or is
        based on different facts, it is barred by such former
        prosecution under the following circumstances:

        (1) The former prosecution resulted in an acquittal or in a
        conviction as defined in section 109 of this title (relating to
        when prosecution barred by former prosecution for same
        offense) and the subsequent prosecution is for:

                                       ...

            (ii) any offense based on the same conduct or arising
            from the same criminal episode, if such offense was
            known to the appropriate prosecuting officer at the time
            of the commencement of the first trial and occurred
            within the same judicial district as the former
            prosecution unless the court ordered a separate trial of
            the charge of such offense[.]

18 Pa.C.S.A. § 110.

     Section 110(1)(ii) “contains four requirements which, if met, preclude

a subsequent prosecution due to a former prosecution for a different

offense:”

        (1) the former prosecution must have resulted in an
        acquittal or conviction;

        (2) the current prosecution is based upon the same criminal
        conduct or arose from the same criminal episode as the
        former prosecution;

        (3) the prosecutor was aware of the instant charges before
        the commencement of the trial on the former charges; and

        (4) the current offense occurred within the same judicial
        district as the former prosecution.



                                     -6-
J-S23004-17



Fithian, 961 A.2d at 71-72.            “Each prong of this test must be met for

compulsory joinder to apply.” Id. at 72.

        Also relevant to the case at bar is 18 Pa.C.S.A. § 112. Section 112,

which is entitled “[f]ormer prosecution before court lacking jurisdiction or

when fraudulently procured by the defendant,” declares, in relevant part:

          A prosecution is not a bar within the meaning of section 109
          of this title (relating to when prosecution barred by former
          prosecution for same the offense) through section 111 of
          this title (relating to when prosecution barred by former
          prosecution in another jurisdiction) under any of the
          following circumstances:

              (1) The former prosecution was before a court which
              lacked jurisdiction over the defendant or the offense.

18 Pa.C.S.A. § 112.

        Our Supreme Court’s recent opinion in Perfetto guides, but does not

control, our resolution of this matter.            In Perfetto, Marc Perfetto

(“Perfetto”) was driving his car in Philadelphia when he was arrested and

charged with three counts of driving under the influence (“DUI”) and cited

for the summary offense of driving without lights when required. 5 In 2014,

Perfetto was tried and found guilty, in the Philadelphia Municipal Court –

Traffic Division (“Traffic Division”), on the summary traffic offense.   When

the Commonwealth attempted to prosecute Perfetto for the DUI charges,


____________________________________________


5   75 Pa.C.S.A. §§ 3802 and 4302(a)(1), respectively.




                                           -7-
J-S23004-17



Perfetto filed a motion to dismiss.     Perfetto, 207 A.3d at 815.         Perfetto

argued:

          because he already had been convicted of the summary
          traffic offense, the compulsory joinder statute prohibited the
          Commonwealth from subsequently prosecuting him for the
          DUI charges, as all four prongs of . . . Section 110(1)(ii)
          were met:        (1) [Perfetto’s] former prosecution on his
          summary offense resulted in a conviction; (2) the DUI
          prosecution arose from the same criminal episode as the
          summary offense prosecution - a single traffic stop; (3) the
          prosecutor was aware of all of the charges when the
          summary offense prosecution commenced; and (4) all of
          [Perfetto’s] charges occurred within the same judicial
          district - the First Judicial District, i.e., Philadelphia.

Id. at 815.

      The trial court agreed with Perfetto and dismissed the DUI charges.

After an en banc panel of this Court reversed the trial court’s ruling, the

Pennsylvania Supreme Court granted Perfetto’s petition for allowance of

appeal.    The Supreme Court reversed this Court’s en banc opinion and

reinstated the trial court’s order.    In reversing this Court’s opinion, the

Perfetto Court agreed with the trial court’s analysis and held that

“straightforward application of the plain language of Subsection 110(1)(ii) of

the compulsory joinder statute to the circumstances presented in this appeal

makes clear that the Commonwealth is precluded from prosecuting Appellant

for his DUI charges.” Id. at 822.

      Further, the Supreme Court held that Section 112(1) of the Crimes

Code did not apply to the case. As the Perfetto Court explained:




                                      -8-
J-S23004-17


        Pursuant to Subsection 112(1), a prosecution is not barred
        within the meaning of the compulsory joinder statute when
        the “former prosecution was before a court which lacked
        jurisdiction over the defendant or the offense.” 18 Pa.C.S.
        § 112(1). The former prosecution in this case occurred in
        the Traffic Division. . . . [T]he Traffic Division is not a
        “court” unto itself; rather, it is a division of the Philadelphia
        Municipal Court. Therefore, for purposes of this appeal, the
        question under Subsection 112(1) is whether the
        Philadelphia Municipal Court lacked jurisdiction over
        Appellant or the offense.

        . . . Section 1121 of the Judicial Code speaks directly to the
        organization and jurisdiction of the Philadelphia Municipal
        Court; indeed, it is entitled “Philadelphia Municipal Court.”
        42 Pa.C.S. § 1121. Subsection 1121(b)(3) clearly and
        unambiguously states that the General Division shall
        exercise full jurisdiction of the Municipal Court under 42
        Pa.C.S. § 1123(a) (relating to jurisdiction and venue). 42
        Pa.C.S. § 1121(b)(3). In other words, unlike the limited
        jurisdiction of the Traffic Division of the Philadelphia
        Municipal Court to consider only summary traffic offenses,
        id. § 1121(c)(3), the General Division has jurisdiction to
        adjudicate any matter that is properly before the Municipal
        Court. Thus, . . . the reality is that [Perfetto’s] former
        prosecution for his summary offense was before a court
        (namely, the Philadelphia Municipal Court) that had
        jurisdiction to adjudicate all of [Perfetto’s] charges, albeit in
        the court's General Division.

Id. at 822-823 (footnote omitted).

     Thus, the Supreme Court ruled, the compulsory joinder statute

precluded the Commonwealth from prosecuting Perfetto for his DUI charges.

Id. at 824.

     Also     important   to   the   case   at   bar   is   our   recent   opinion   in

Commonwealth v. Atkinson, ___ A.3d ___, 1562 EDA 2016 (Pa. Super.

2021) (en banc). In Atkinson, an en banc panel of this Court interpreted

and applied Perfetto to facts that are substantively identical to the one at

                                       -9-
J-S23004-17



bar. Specifically, as is true in the case at bar, in Atkinson, the defendant,

Daiychelle Atkinson (“Atkinson”), was convicted of her summary traffic

offense at a time when the Traffic Court of Philadelphia was a separate court

and possessed exclusive jurisdiction over the summary traffic offense. The

Atkinson Court held that, since the Traffic Court of Philadelphia was a

separate court and possessed exclusive jurisdiction over the summary traffic

offense, neither Perfetto nor the compulsory joinder rule prohibited the

Commonwealth from subsequently prosecuting Atkinson for the other

charges that arose out of her single criminal episode.

       In Atkinson, Atkinson was driving her vehicle in Philadelphia when

she was arrested and charged with DUI and cited for the summary traffic

offense of disregarding a traffic device. On March 13, 2013,6 Atkinson was

tried and convicted of the summary traffic offense in the Traffic Court of

Philadelphia. When the Commonwealth then sought to prosecute Atkinson

for the DUI charge in the Philadelphia Municipal Court, Atkinson filed a

motion to dismiss. She argued that the compulsory joinder rule prohibited

her DUI prosecution, as that charge arose out of the same criminal episode

as her summary traffic conviction, the prosecutor knew of the offense at the

time of her first trial, and the DUI charge occurred within the same judicial

____________________________________________


6 The legislature effectively abolished the Traffic Court of Philadelphia on
June 19, 2013. This was after Atkinson’s March 13, 2013 summary traffic
conviction in that court.




                                          - 10 -
J-S23004-17



district as the summary traffic conviction. The municipal court denied her

motion to dismiss and, after the common pleas court affirmed the municipal

court’s ruling, Atkinson filed a notice of appeal to this Court. Atkinson, ___

A.3d at ___, 1562 EDA 2016, at *2.

     On appeal, we held that neither our Supreme Court’s opinion in

Perfetto nor the compulsory joinder rule prohibited Atkinson’s subsequent

prosecution for DUI. We reasoned:

        Here, there is no dispute that Atkinson’s prosecution on the
        summary traffic offense resulted in a conviction, the
        prosecution on her misdemeanor charge would be based on
        the same criminal conduct or arose from the same criminal
        episode, the Commonwealth knew of the misdemeanor
        charge before the summary trial, and the misdemeanor
        charge arose in the same judicial district and at the same
        time as the traffic offense of which Atkinson has already
        been convicted. See 18 Pa.C.S. § 110(1)(ii). However,
        unlike Perfetto, at the time Atkinson was prosecuted and
        found guilty of her summary offense, neither the Traffic
        Division nor the General Division of the Municipal
        Court existed. Rather, the Municipal Court and the Traffic
        Court of Philadelphia were separate entities. See Act
        1997-2 (S.B. 178), P.L. 3, § 1, approved Feb. 14, 1997, eff.
        Jan. 5, 1998 (former section 1121 designating Philadelphia
        Municipal Court and former section 1321 designating Traffic
        Court of Philadelphia);[fn.5] see also Perfetto, 207 A.3d at
        816 n.1 (“The amended statute merged the Philadelphia
        Traffic Court into the Philadelphia Municipal Court by
        reorganizing the Municipal Court into two divisions: General
        Division and Traffic Division.”) (emphasis added).

           [fn.5] At the time Atkinson was adjudicated for her
           summary offense, the Municipal Court and Traffic Court
           of Philadelphia were designated as “Minor Courts” in this
           Commonwealth. The Philadelphia Municipal Court was
           its own entity . . . , while the Traffic Court of
           Philadelphia was its own entity under Subchapter B of


                                    - 11 -
J-S23004-17


              Chapter 13, Traffic Courts. The Municipal Court is now
              comprised of Civil, Criminal[,] and Traffic Divisions.

         Thus, at the time Atkinson was tried on her summary
         offense, the Commonwealth could not have also adjudicated
         her on her DUI in Traffic Court, which had exclusive
         jurisdiction over Motor Vehicle Code violations. Similarly,
         the Commonwealth could not have tried Atkinson’s
         summary traffic offense in Philadelphia Municipal Court
         (Criminal Trial Division). Therefore, the Commonwealth has
         not placed [Atkinson] in jeopardy of life or limb regarding
         her DUI offense, and the Philadelphia Municipal Court
         (Criminal Trial Division) may properly assert its separate,
         original jurisdiction over that charge under section 112(1).
         Accordingly, our holding in this case does not run afoul of
         the Supreme Court’s holding in Perfetto or the compulsory
         joinder rule and the trial court properly denied Atkinson’s
         motion to dismiss.

Atkinson, ___ A.3d at ___, 1562 EDA 2016, at **6-7 (some footnotes,

quotations, and citations omitted) (emphasis in original).

       As was true in Atkinson – and unlike in Perfetto – in the case at bar,

Appellant pleaded guilty to his summary traffic offense in the Traffic Court of

Philadelphia,7 at a time when “neither the Traffic Division nor the General

Division of the Municipal Court existed.” Id. at *6 (emphasis omitted). The

case at bar is thus controlled by our en banc opinion in Atkinson.         We,

therefore, paraphrase Atkinson and hold as to Appellant:

         at the time [Appellant pleaded guilty to his] summary
         offense, the Commonwealth could not have also adjudicated
____________________________________________


7 As noted above, Appellant pleaded guilty to his summary traffic charge in
the Traffic Court of Philadelphia on April 13, 2011. The legislature did not
effectively abolish the Traffic Court of Philadelphia until June 19, 2013.




                                          - 12 -
J-S23004-17


          [him] on [his other criminal charges] in Traffic Court, which
          had exclusive jurisdiction over Motor Vehicle violations.
          Similarly, the Commonwealth could not have tried
          [Appellant’s] summary traffic offense in Philadelphia
          Municipal Court (Criminal Trial Division). Therefore, the
          Commonwealth has not placed [Appellant] in jeopardy of
          life or limb regarding [his other criminal offenses], and the
          Philadelphia Municipal Court (Criminal Trial Division) may
          properly assert its separate, original jurisdiction over that
          charge under section 112(1). Accordingly, our holding in
          this case does not run afoul of the Supreme Court’s holding
          in Perfetto or the compulsory joinder rule and the trial
          court properly denied [Appellant’s] motion to dismiss.

See Atkinson, ___ A.3d at ___, 1562 EDA 2016, at **6-7 (some footnotes,

quotations, and citations omitted).

        We therefore affirm the trial court’s ruling in this case.

        Order affirmed. Jurisdiction relinquished.

        Judge Solano did not participate in the consideration or decision of this

case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/16/21




                                       - 13 -